Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jessica Kiser on 3/22/2021.

IN THE CLAIMS:

35. (Canceled)

40. (Canceled)

Election/Restrictions
Claims 16, 28-32, 38-39 are allowable. Claims 16, 38, and 39 have been amended to read on the elected species and are therefore rejoined.

Allowable Subject Matter
Claims 16, 28-32, 38-39 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to teach, in combination with the other claim limitations, the set of movable flow diverters includes at least three movable flow diverters spaced apart relative to each other and each movable flow diverter of the set of movable flow diverters is configured to rotate about an associated rotation axis or a set of movable particle diverters located 
It is noted that Applicant’s arguments filed 3/1/21 regarding the drawing objections and 112(a) rejections are persuasive.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW NGUYEN whose telephone number is (571)270-5063.  The examiner can normally be reached on 8 am - 4 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ANDREW H NGUYEN/Primary Examiner, Art Unit 3741